Citation Nr: 1300113	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  08-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2011 when an advisory medical opinion was requested from the Veterans Health Administration (VHA).  At the Veteran's request, the Board remanded the claim in May 2012 for additional development.  The requested development has been completed and the case is now before the Board for further appellate consideration.    


FINDING OF FACT

A pulmonary disorder, to include chronic obstructive pulmonary disease, was not demonstrated in service, and there is no competent and credible evidence of a nexus between any current pulmonary disorder and service, to include possible in-service exposure to asbestos and other environmental pollutants. 


CONCLUSION OF LAW

A chronic pulmonary disorder, to include chronic obstructive pulmonary disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file, his Virtual VA file, and his multiple contentions.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in February 2007, of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing a VA examination and obtaining a medical opinion.  Review of the record shows that it contains the Veteran's service treatment and personnel records and identified VA and private treatment records.

The Veteran was provided a VA examination in June 2009 to determine the nature and etiology of the claimed disability.  The examiner performed a complete and thorough examination.  In July 2009, the examiner provided an addendum with an etiological opinion for the claimed disability.  As that opinion did not fully address the Veteran's contentions of record, in accordance with the Board's December 2011 request, an advisory medical opinion was obtained from the VHA in January 2012.  The June 2009 examination together with the January 2012 VHA opinion are adequate for the purpose of adjudication of the claim.  The examination reports reflect that the examiners reviewed the claims file and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examinations in combination with the other evidence of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In sum, there is no evidence of VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

Analysis

The Veteran contends that he has a pulmonary disorder due his exposure to a variety of environmental pollutants, to include asbestos, silica, and other sandblasting debris, while performing his military occupational duties as a mechanic aboard the U.S.S. Spiegel Grove from 1969 to 1970 while it was dry docked for renovations and repairs.  He has asserted that he has experienced breathing difficulty since he was diagnosed with pneumonia during service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The provisions of 38 U.S.C.A. § 1103 prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  38 C.F.R. § 3.300.  As the Veteran's claim of entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure, was presented after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service personnel records show that he served aboard the U.S.S. Spiegel Grove from November 7, 1968, to January 1, 1970, with inpatient treatment for pneumonia from February 10, 1970 to May 16, 1971.  His military occupational specialty was a mechanic, thus, the Board does not dispute that the Veteran may have been exposed to asbestos and other environmental pollutants as alleged during active service.  

The Veteran's service treatment records show that on December 29, 1969, he sought treatment for fever, chills, and a headache.  He was given aspirin and referred to Little Creek Dispensary.  A chest x-ray on January 1, 1970, showed left upper lobe pneumonia.  On January 2, 1970, he was started on penicillin and transferred to the emergency room at the Naval Hospital in Portsmouth, Virginia, for admission.  He complained of fever, chills and a cough since five days prior.  He admitted to smoking a pack of cigarettes daily.  Examination of the lungs revealed bronchial breathing over the left upper lobe with coarse rales over the same.  His right lung was clear.  He was continued on penicillin therapy, however, sputum cultures grew Haemophilus organism and therapy was changed to ampicillin with rapid resolution of auscultatory findings over the left lung.  He was discharge to full duty on January 27, 1970.  

In October 1970, the Veteran was seen for complaints of a sore throat, headaches and chest congestion since two weeks prior.  His temperature was normal.  He was prescribed cepacol lozenges and cough medicine.  At the time of separation examination in February 1972, examination of the lungs and chest was normal and a chest x-ray was read as within normal limits.  

The Veteran's post-service employment included work as a plant manager at an aluminum plant for thirty-five years, during eight of which, he was exposed to hot aluminum.

Initial post-service respiratory and pulmonary complaints appeared in February 2004 when the Veteran presented with complaints of left chest pain with coughing.  He had fallen from a horse a few weeks prior to presentation.  Chest x-rays revealed left sided pleural effusion, a non displaced fracture of the left ninth rib in the mid axillary line, fluid in the minor fissure on the right and a small area of linear opacification in the mid portion of the left hemithorax.  A CT scan of the chest showed left sided pleural effusion with changes in the inferior left upper lobe, which may have been a contusion, and there seemed to be some airspace disease which may have been scarring and contusion.  No other abnormalities were seen.  

Repeat chest x-ray in March 2004 showed increasing left pleural effusion.  The right lung was free of abnormality but the persistent small area of parenchymal opacification in the mid portion of the left hemithorax remained present.  Surgery was required to remove coagulated blood from the left chest.  Follow-up chest x-ray in May 2004 was hazy on the left secondary to tissue reaction.   

VA treatment records show that during an initial primary care examination in July 2006, the Veteran admitted that he smoked two packs of cigarettes daily for the last eight years.  He denied shortness of breath with normal activity.  On examination, breath sounds were coarse but no wheezes were noted.  In September 2006, an "active problem list" was negative for notation of any pulmonary or respiratory disorder.  

In November 2006, the Veteran denied experiencing chest pain or dyspnea with exertion but he still smoked at least one pack of cigarettes per day.  There was no wheezing and he was not on any metered-dose inhalers.  He did have a cough in the morning and throughout the day.  Chest examination was surprisingly clear to auscultation without rales, ronchi and wheezes to the bases with fairly good air movement anteriorly and posteriorly.   

During a VA pulmonary consultation in January 2007, the Veteran admitted to smoking one and a half packs of full flavored cigarettes a day.  He had quit twice in the past for about 10 years each time.  He had an approximate 30-pack-year smoking history.  He worked as a plant manager at an aluminum plant since thirty-five years prior and he worked around hot aluminum for about eight of those years.  His military service and alleged environmental exposures to paint and asbestos were noted.  The Veteran felt such exposures were bad for his lungs and treatment for pneumonia was noted.  Pulmonary function testing revealed moderate obstructive and mild restrictive disease, diagnosed as chronic obstructive pulmonary disease.  He was informed of his need to quit smoking as soon as possible and an albuterol inhaler was prescribed.

In June 2009, the Veteran underwent a VA examination.  His smoking history was noted.  He complained of a chronic cough with sputum production and shortness of breath with any activity.  He used his albuterol inhaler about four times per week.  Pulmonary function testing was read as showing severe obstructive lung disease with moderate restrictive disease.  In July 2009, following review of June 2009 chest x-rays, the examiner stated that chest x-rays in July 2007 and during examination in June 2009 did not note abnormalities associated with this type of exposure per reactive airways disease.  Therefore, the examiner opined that the Veteran's pulmonary condition is not likely secondary to asbestosis.  

Pursuant to the Board's December 2011 request, an advisory medical opinion was obtained from the VHA in January 2012, the report of which was rendered after an extensive review of the claims folder.  The examiner concluded that the Veteran's pulmonary problems include: chronic obstructive pulmonary disease; history of a left rib fracture and surgery as a result of trauma; history of left upper lobe pneumonia during service; and an alleged history of asbestos exposure.  She noted that during service, the Veteran's sputum grew Haemophilus organism, which she stated is a cause of pneumonia in smokers.  She stated that the pneumonia completely resolved as evidenced by the normal lung examination and chest x-ray done at separation examination in February 1972.  She noted continued medical care after discharge without treatment for a pulmonary disorder.  She noted that the Veteran underwent major open heart surgery in 1997 without mention of a prolonged postoperative course as a result of lung disease.  She pointed out that CT examination of the Veteran's chest following a traumatic accident showed a left rib fracture with no abnormality suggestive of lung changes from prior asbestos exposure.  She stated that findings of a chronic cough with sputum production in VA treatment records was suggestive of a history of chronic bronchitis, namely COPD, which was diagnosed during pulmonary function testing in 2007.  

The January 2012 VHA examiner stated that smoking is the most significant risk factor for developing COPD and the Veteran had a significant smoking history, smoking upwards of two packs of cigarettes a day for a period of time.  She stated that asbestos exposure is not a risk factor for development of COPD and CT scan of the chest failed to show any abnormality indicating lung changes due to asbestos exposure.  She stated that left lung findings were clearly the result of trauma that caused a lung contusion (bruising).  In fact, she pointed out that the radiologist reported that there were no other abnormalities apart from the left lung findings as described.  Additionally, she stated that diagnosis of COPD is not as a result of or caused by a remote history of treatment for pneumonia, rather, it is as a result of smoking.  

Following obtainment of the January 2012 VHA opinion, the Veteran submitted additional private treatment records relevant to the claimed disability.  An August 2009 private treatment record noted that the Veteran was injured in June 2009 when his left chest was run over by a tractor.  As part of his evaluation, a CT scan of his chest showed evidence of a prior sternotomy and left thoracotomy with a left second rib fracture and a mild subpleural hematoma.  He was also found to have atelectasis (collapse) with possible fibrosis in both lungs, predominately the upper lobes, to include the lingual and some fibrotic change in the infrahilar regions.  Upon examination in August 2009, there was some wheezing prior to the accident; however, it was mostly associated with smoking.  He did produce some brown morning sputum that he attributed it to smoking.  The Veteran admitted to smoking about a pack and a half of cigarettes a day for about 20 years.  Since 1972, he worked at an aluminum factory.  He was reportedly exposed to asbestos 20 years prior and the environment also included some silica.  However, at the time of evaluation, he was a plant manager and he did not have much in the way of dust or fume exposure.  His military history was noted, to include his reported exposure to quite a bit of sandblasting and painting for a prolonged period of time and an extensive travel history to include Europe, South America, and the Caribbean.  

Examination in August 2009 showed that the Veteran's chest was clear to auscultation bilaterally and there were no appreciable wheezes, to include on forced exhalation.  Review of the most recent August 2009 CT scan of the chest revealed some atelectasis in the right upper lobe with more dense area of atelectasis.  There was minimal left basilar plural reaction, which was likely left over from prior thoracotomy.  The changes were better than seen in June 2009 but still had not completely resolved.  Pertinent diagnostic impressions included a tobacco abuse disorder, probable obstructive lung disease, and left upper lobe rounded atelectasis verses other.  Dr. KG's suspicion that findings represented anything other than atelectasis was quite low.  

A follow-up examination was done by Dr. KG in November 2009.  The Veteran had been doing quite well although he was still smoking and consequently still had some cough and sneezing.  Physical examination revealed a class IV airway.  There were a few late expiratory wheezes, especially with forced exhalation.  Review of a follow-up CT scan and comparison with prior study did not show any significant changes, although there were some changes which were thought to be outlines in the azygos lobe and some nodular densities.  Pertinent diagnostic impressions remained unchanged.  

A follow-up examination was done by Dr. KG in May 2010.  Comparison of CT scans of the chest dated in May 2010 and November 2009 showed continued atelectasis in the left upper lobe although it was slightly smaller.  He still had evidence azygos lobe on the right which did not change, of course.  There were no other concerning nodules, masses, or infiltrates on the CT scan.  Dr. KG stated that there was no need for additional follow-up of the left upper lobe lesion, however, continued follow-up chest x-rays were recommended.

Private treatment notes from Dr. RB dated in March 2011 showed that the Veteran received inpatient treatment from March 8 to March 10, 2011, due to increasing dyspnea on exertion and cough.  Symptoms of hemoptysis, chest pain or trauma were denied.  Pertinent admission diagnoses included: right pleural effusion and possible lung mass; dyspnea on exertion with cough; history of left thoracotomy status post horse fall, possible emphysema; status post chest trauma when run over by a tractor in 2009, and; tobacco abuse - 70-pack-year-history.  A chest x-ray showed right pleural effusion and a possible lung mass.  CT scan of the chest showed right pleural effusion and a right upper lobe nodule and hilar lymphadenopathy.  A chest tube and a CT directed needle biopsy of the lung mass were recommended to confirm the possibility of cancer, which there was said to be a high likelihood of in light of the Veteran's history.  A chest tube was placed and 990 milliliters of serous fluid was drained.   

Upon follow-up examination with Dr. RB on March 28, 2011, it was noted that the cytology report was negative for malignant cells.  The Veteran "uses/used" two pack of cigarettes per day.  The importance of smoking cessation was discussed.  Chest x-ray at that time was clear with a small fluid level in the fissure, and no significant residual pleural effusion was present.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that service connection for a pulmonary disorder, to include as due to alleged asbestos and other environmental exposures during service, is not warranted on any basis.

The Board finds that the January 2012 VHA opinion is considered probative and it was definitive, based upon a complete review of the claims file, and findings in prior evaluation of the Veteran, and the examiner provided a detailed rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there is no competent evidence contrary to this opinion of record, and the medical evidence of record supports this conclusion. 

The Board acknowledges notation in the August 2009 private treatment note that CT scan of the Veteran's following a traumatic accident in June 2009 showed atelectasis (collapse) with possible fibrosis in both lungs, predominately the upper lobes, to include the lingual and some fibrotic change in the infrahilar regions.  In this regard, the Board acknowledges that fibrosis is a condition that has been associated with asbestos exposure.  However, Dr. KG specified at that time that such finding was merely "possible."  In this regard, subsequent CT scans were negative for any such findings.  Thus, the Board concludes that any mention of fibrosis of merely speculative and such notion was not a conclusive diagnosis of fibrosis.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as " could have been " is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (" may or may not " language by physician is too speculative).  Even assuming the Veteran was exposed to asbestos in service, there is no competent medical evidence in the record establishing a nexus between any current pulmonary disorder and an in-service injury or event, including an episode of pneumonia and his claimed exposure to asbestos and other environmental exposures therein.  Additionally, the Board notes that the August 2009 treatment note of Dr. KG documents the Veteran's report if asbestos and silica exposure 20 years prior and such notation was made during discussion of the Veteran's work history at the aluminum plant as opposed to during his military service. 

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2012) (noting it is a claimant's responsibility to support a claim for VA benefits).  As there is no evidence of any relationship between a current pulmonary disorder and any incident of the Veteran's military service, the claim must be denied.

To the extent that the Veteran himself believes that there is a medical nexus between the claimed condition and his military service and possible asbestos and other environmental exposures therein, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of a pulmonary disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current pulmonary disorder.  Thus, the Veteran's beliefs do not constitute competent medical evidence.  In this circumstance, the Board gives more credence to the January 2012 VHA opinion, as it was rendered after a thorough review of the Veteran's claims file and the history of the claimed disability.  

Also, while the Veteran has asserted in August 2009 that he has experienced difficulty breathing ever since he was diagnosed with pneumonia during military service, the evidence above simply is not demonstrative of any complaints, findings, or diagnosis of a chronic pulmonary or breathing condition during service or for many years thereafter.  Indeed, the record contains no consistent complaints of difficulty breathing until at least 2004 following a traumatic accident where he fractured one or more ribs.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds, however, that given the lack of contemporaneous medical evidence supporting such assertion and the Veteran's repeated denials of difficulty breathing documented in treatment records through the claim, his statements to this effect are not credible and carry no probative weight.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Accordingly, the Board concludes that a pulmonary disorder was not incurred in or aggravated by active service.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


